UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1972



WILLIAM E. BENSTON, JR.,

                                              Plaintiff - Appellant,

          versus


DONALD L. EVANS, Secretary, Department of
Commerce,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (CA-05-
364-RWT)


Submitted:   February 23, 2006              Decided:   March 1, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William E. Benston, Jr., Appellant Pro Se.      Allen F. Loucks,
Assistant United States Attorney, Neil Ray White, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          William E. Benston, Jr., appeals the district court’s

order substituting the United States of America in place of Donald

L. Evans, Secretary of the United States Department of Commerce,

and dismissing his civil action for lack of jurisdiction.                      We

affirm.

          Benston’s claim is controlled by the Federal Tort Claims

Act (“FTCA”) 28 U.S.C. §§ 2671-2680 (2000), which provides the

exclusive remedy for torts committed by a government employee in

the scope of his employment.        See United States v. Smith, 499 U.S.

160, 165-66 (1991).         We find the United States was appropriately

substituted     in   the   place   of    Donald   L.   Evans   because     federal

employees who are sued for actions within the scope of their office

or employment are immunized, and the United States is substituted

in their place.      28 U.S.C. § 2679 (2000).

          Turning to the dismissal of Benston’s complaint for lack

of subject matter jurisdiction, we find Benston’s complaint was

properly dismissed because he failed to exhaust administrative

remedies as required before bringing a FTCA action.                   28 U.S.C.

§ 2675(a) (2000). Moreover, even if Benston had properly exhausted

his administrative remedies, the district court lacked jurisdiction

because   the    FTCA      specifically     excludes    the    tort   of     false

imprisonment from claims for which the United States has waived

sovereign immunity.        28 U.S.C. § 2680(h) (2000).


                                        - 2 -
           Accordingly, we affirm the order of the district court.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                  AFFIRMED




                                  - 3 -